      Case 4:19-cv-02765 Document 1 Filed on 07/26/19 in TXSD Page 1 of 4



                               UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

WORTIE AND JANICE RIGGS,                         §
                                                 §
               Plaintiffs                        §
                                                 §
       v.                                        §     CIVIL ACTION NO. 4:19-cv-02765
                                                 §
LIBERTY MUTUAL INSURANCE                         §
                                                 §
               Defendant.                        §


                            DEFENDANT’S NOTICE OF REMOVAL

       Defendant, LIBERTY MUTUAL INSURANCE, (“Liberty Mutual”) files this Notice of

Removal of this action from the 157th Judicial District Court of Harris County, Texas to the

United States District Court for the Southern District of Texas, Houston Division, the district and

division in which 157th Judicial District is located. This Notice of Removal is filed pursuant to

28 U.S.C. §§ 1441 and 1446. In support hereof, Liberty Mutual respectfully shows this Court as

follows:

       1.      On June 28, 2019, Plaintiffs, Wortie and Janice Riggs (“Plaintiffs”), commenced

an action against Liberty Mutual in the 157th Judicial District of Harris County, Texas, entitled

Wortie and Janice Riggs v. Liberty Mutual Insurance, pending as Cause No. 2019-44458 (the

“State Court Case”). See Exhibit A-1.

       2.      On July 5, 2019, Liberty Mutual was served with citation. See Exhibit A-3.

Defendant Liberty Mutual received a copy of Plaintiffs’ Original Petition for Relief (“Petition”)

in the State Court Case. See Exhibit A-1 and Exhibit A-2, p. 1. As such, removal is timely

because thirty (30) days have not elapsed since Liberty Mutual first received Plaintiffs’ Petition,

as required by 28 U.S.C. § 1446(b).


DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 1
       Case 4:19-cv-02765 Document 1 Filed on 07/26/19 in TXSD Page 2 of 4



        3.      A copy of this Notice of Removal will be filed with the 175th Judicial District

Court in Harris County, and a copy of this Notice of Removal will also be served on Plaintiffs.

Liberty Mutual is, contemporaneously with the filing of this Notice, giving written notice of

filing of this Notice of Removal with the clerk of the 11th Judicial District Court of Harris

County, Texas.

        4.      In accordance with Local Rule 81, a copy of all processes, pleadings, and orders

signed by the state judge, a copy of the state court docket sheet, a complete list of all counsel of

record, together with an index of such documents, are attached hereto as Exhibits A - B.

        5.      Plaintiffs have requested trial by jury in the State Court Case.

        6.      Liberty Mutual has filed contemporaneously with this Notice a civil cover sheet.

                                 Ground for Removal: Diversity

        7.      This Court has original jurisdiction over this case pursuant to 28 U.S.C. § 1332, in

that this is a civil action where the matter in controversy exceeds $75,000, and is between

citizens of different States.

A.      The amount in controversy exceeds the federal minimum jurisdictional requirements.

        8.      Plaintiffs’ Petition in the State Court Case contends that its Property, which was

insured under a policy of property insurance issued by Liberty Mutual, Policy No.

H3729822686740 (the “Policy”), was damaged during Hurricane Harvey. See Exhibit A-2 at ¶¶

7-8. Plaintiffs’ Petition further alleges that Liberty Mutual breached the Policy by denying

Plaintiffs’ claim. See id. at ¶1-20.

        9.      The amount in controversy must be determined on the basis of claims in the

petition as it exists at the time of removal. Plaintiff’s Petition alleges that their damages sought

are over $100,000, but not more than $200,000. See Exhibit A-2 at ¶ 6.



DEFENDANT’S NOTICE OF REMOVAL                                                                  Page 2
      Case 4:19-cv-02765 Document 1 Filed on 07/26/19 in TXSD Page 3 of 4



       10.     In a pre-suit correspondence, the Plaintiffs demanded alleged contractual damages

at an alleged amount of $23,076.53, additional damages such as to contents pursuant to a

personal property coverage limit of $80,760; attorney’s fees of $3,075, extra-contractual

damages, and “all damages available at law”, including, but not limited to those set forth in

Texas Insurance Code, section 541.152, which allows for treble damages.

       11.     The Plaintiffs followed through with the threats contained in their pre-suit

correspondence by actually seeking exemplary and/or treble damages pursuant to the DTPA and

Tex. Ins. Co. section 541.152 (a)-(b). See Exhibit A-2 at ¶ 31.

       12.     For all of these reasons, the amount in controversy unquestionably exceeds

$75,000, exclusive of interest and costs.

B.     There is complete diversity between Plaintiff and Liberty Mutual

       13.     At all times relevant hereto, the Plaintiffs, Wortie Riggs and Janice Riggs, have

been citizens of the State of Texas, and not citizens of the State of Massachussets.

       14.     At all times relevant hereto, the Defendant, Liberty Mutual Insurance, is a

corporation organized under the laws of Massachussets, with its principal place of business in

Boston, Massachussets. Accordingly, Liberty Mutual is a citizen of the State of Massachussets

for purposes of determining diversity jurisdiction and is not a citizen of the State of Texas.

       15.     Complete diversity exists in this case and removal is proper because Plaintiffs are

citizen of Texas, and Liberty Mutual is a citizen of Massachussets.

       WHEREFORE, Defendant, Liberty Mutual Insurance, prays that the above-described

action now pending in the 175th Judicial District Court of Harris County, Texas, be removed to

this Court.

                                                     Respectfully submitted,



DEFENDANT’S NOTICE OF REMOVAL                                                                    Page 3
      Case 4:19-cv-02765 Document 1 Filed on 07/26/19 in TXSD Page 4 of 4



                                                      /s/ Kieran W. Leary
                                                      KIERAN W. LEARY
                                                      State Bar No. 24108517
                                                      SD Bar No. 3386645
                                                      QUILLING, SELANDER, LOWNDS, WINSLETT
                                                      & MOSER, P.C.
                                                      2001 Bryan Street, Suite 1800
                                                      Dallas, Texas 75201
                                                      (214) 880-1825 (Telephone)
                                                      (214) 871-2111 (Telefax)
                                                      kleary@qslwm.com

                                                     ATTORNEY FOR LIBERTY MUTUAL
                                                     INSURANCE




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing instrument is
being served upon counsel for Plaintiff, via certified mail, return receipt requested, in accordance
with the Federal Rules of Civil Procedure, on this 26th day of July 2019, as follows:

       Ana M. Ene, Esq.
       Clark, Love & Hutson, PLLC
       440 Louisiana Street, Suite 1600
       Houston, TX 77002
       713-757-1400
       713-759-1217 (fax)
       aene@triallawfirm.com


                                                     /s/ Kieran W. Leary
                                                     KIERAN W. LEARY




DEFENDANT’S NOTICE OF REMOVAL                                                                  Page 4
